- Provided by MZ Technologies As filed with the Securities and Exchange Commission onJune 10, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 1-12260 Coca-Cola FEMSA, S.A.B. de C.V. (Exact name of registrant as specified in its charter) Not Applicable (Translation of registrants name into English) United Mexican States (Jurisdiction of incorporation or organization) Guillermo González Camarena No. 600 Centro de Ciudad Santa Fé 01210 México, D.F., México (Address of principal executive offices) José Castro Guillermo González Camarena No. 600 Centro de Ciudad Santa Fé 01210 México, D.F., México (52-55) 5081-5148 irelations@kof.com.mx (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered American Depositary Shares, each representing 10 Series L Shares, without par value New York Stock Exchange, Inc. Series L Shares, without par value New York Stock Exchange, Inc. (not for trading, for listing purposes only) Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each class of capital or common stock as of December 31, 2009 was : 992,078,519 Series A Shares, without par value 583,545,678 Series D Shares, without par value 270,906,004 Series L Shares, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x
